AO 187 (Rev 7/87) | USDC/CRT-009 (Rev 1/07) Exhibit and Witness List

RON FOSTER, et al.,

Vv.

Case 2:14-cv-16744 Document 265 Filed 09/10/19 Page 1 of 1 PagelID #: 8155

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

UNITED STATES OF AMERICA ENVIRONMENTAL
PROTECTION AGENCY, et al

EXHIBIT AND WITNESS LIST

Case Number: 2:14-cv-16744

 

PRESIDING JUDGE
Honorable John T. Copenhaver, Jr.

PLAINTIFFE’S ATTORNEY
Max Wilkinson

DEFENDANT’S ATTORNEY
Laura J. Brown

 

TRIAL DATE (S)
8/14/17 - 8/18-17

COURT REPORTER
Catherine Schutte-Stant

COURTROOM DEPUTY

 

 

PLE.
NO.

DEF.
NO.

DATE
OFFERED

MARKED

ADMITTED

DESCRIPTION OF EXHIBITS* OR NAME OF WITNESSES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size

Page 1 of Pages

 

 
